DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GARFIELD S. JONES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-138

                               [May 9, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 06-7759 CF10A.

   Garfield S. Jones, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Thomas v. Dugger, 548 So. 2d 230 (Fla. 1989); IndyMac
Fed. Bank FSB v. Hagan, 104 So. 3d 1232, 1236 (Fla. 3d DCA 2012).

GERBER, C.J., WARNER and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.